UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-05133 ) Exact name of registrant as specified in charter: Putnam High Income Securities Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Robert T Burns, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrant’s telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2012 Date of reporting period: September 1, 2011 - August 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam High Income Securities Fund Annual report 8 | 31 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 11 Terms and definitions 13 Other information for shareholders 14 Trustee approval of management contract 15 Financial statements 19 Federal tax information 57 Shareholder meeting results 57 About the Trustees 58 Officers 60 Consider these risks before investing: The prices of convertible securities in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to specific companies or industries. These risks are generally greater for convertible securities issued by small and midsize companies (which may constitute a significant portion of the fund’s investments from time to time). The prices of convertible securities may be adversely affected by changes in the prices of underlying common stocks. Convertible securities tend to provide higher yields than common stocks. However, a higher yield may not protect investors against the risk of loss or adequately mitigate any loss associated with a decline in the price of a convertible security. Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments are also subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. Message from the Trustees Dear Fellow Shareholder: Markets worldwide have exhibited resiliency in recent months, despite the challenges of a global economic slowdown and tepid growth here in the United States. Since early summer, stock and bond investors have increasingly moved into riskier assets. Still, the market rebound has been punctuated by periods of volatility. Persistently high U.S. unemployment, Europe’s tenacious credit troubles, and a manufacturing slowdown in China all have created a climate of uncertainty —an environment that, we believe, will remain for some time. The hope is that, after election day, Washington lawmakers will act swiftly to resolve pressing challenges, such as the impending “fiscal cliff” set to occur on January1, 2013, that will trigger automatic tax increases and government spending cuts. A long-term view and balanced investment approach become ever more important in this type of market environment, as does reliance on a financial advisor, who can help you navigate your way toward your financial goals. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your fund’s Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms.Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a member of the Anne Ray Charitable Trust’s Investment Committee, MargaretA.Cargill Philanthropies, and director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking opportunities from high-yield bonds and convertibles The average investor may think of bonds as government-sponsored securities that offer relatively low risk and less volatility than the stock market. However, high-yield corporate bonds and convertible securities, the types of investments primarily held by Putnam High Income Securities Fund, are different. Both are issued by companies rather than the government. Moreover, high-yield corporates and convertibles can offer greater returns than other bonds — but also carry a greater potential for risk, such as the risk of corporate default or periodic illiquidity. High-yield bonds are deemed to have less than investment-grade status, which means their issuing companies are considered more likely to default on their debt than more creditworthy companies. High-yield bond prices tend to follow individual companies’ fundamentals as well as interest-rate levels. While lower-rated corporate bonds may carry higher risk, they provide potentially higher levels of yield to compensate investors for that risk. What sets convertible securities apart is a built-in option that allows the investor to exchange — or convert — the security for a fixed number of shares of common stock of the issuer. Convertible securities pay interest, although frequently at a lower rate than traditional bonds, and the amount of interest does not change as the price of the underlying stock(s) increases or decreases. Building a portfolio of high-yield bonds and convertible securities requires intensive research and analysis. Putnam’s global equity and credit research analysts conduct rigorous research in an effort to determine the true worth of the issuing company’s business. The fund’s portfolio managers then construct a portfolio that they believe offers the best return potential, while being mindful of risk. How do closed-end funds differ from open-end funds? More assets at work While open-end funds need to maintain a cash position to meet redemptions, closed-end funds are not subject to redemptions and can keep more of their assets invested in the market. Traded like stocks Closed-end fund shares are traded on stock exchanges, and their market prices fluctuate in response to supply and demand, among other factors. Net asset value vs. market price Like an open-end fund’s net asset value (NAV) per share, the NAV of a closed-end fund share is equal to the current value of the fund’s assets, minus its liabilities, divided by the number of shares outstanding. However, when buying or selling closed-end fund shares, the price you pay or receive is the market price. Market price reflects current market supply and demand, and may be higher or lower than the NAV. Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See pages 5 and 11–12 for additional performance information, including fund returns at market price. Index and Lipper results should be compared with fund performance at NAV. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment NAV. * The fund’s benchmarks, the BofA Merrill Lynch All-Convertibles Speculative Quality Index and the JPMorgan Developed High Yield Index, were introduced on 12/31/92 and 12/31/94, respectively, which post-date the inception of the fund. 4 Interview with your fund’s portfolio managers What was the market environment like for high-yield convertibles and bonds during the past 12months? Eric: After a volatile first half of the period, U.S. equities posted solid gains for the period as a whole. Volatility spiked and stocks plummeted late last summer, as investors became unnerved by eurozone sovereign debt woes, political wrangling over the U.S. debt ceiling, and the sovereign credit-rating downgrade that followed. By October, signs of an improving U.S. economy rejuvenated stocks, paving the way for a robust rally that lasted until May. At that point, stocks declined, due to increasing concern about the broader issues underlying the eurozone debt crisis, as well as growing uncertainty about the strength of the U.S. economy, and a slowdown in China. However, encouraging comments from the European Central Bank, along with renewed investor confidence that U.S. growth would continue at a slow but steady pace, helped fuel an impressive market rebound that lasted through period-end. In the fixed-income markets, amid the cross-currents of declining interest rates, the ebb and flow of concern about eurozone debt, mixed global economic data, and accommodative Federal Reserve monetary policy, U.S. bonds achieved positive results. High-yield bonds registered solid, double-digit gains, pushed higher by investor demand for This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 8/31/12. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on page 13. 5 higher-yielding securities, and outpaced the broad bond market by a sizable margin. High-yield convertibles also outperformed the broad market, as did other credit-sensitive fixed-income sectors, while U.S. Treasuries and government-agency mortgage-backed securities lagged. Against this backdrop, the fund beat its primary benchmark, but trailed its secondary benchmark and the average return for its Lipper peer group. What factors helped the fund outpace its primary benchmark? Rob: At the sector/industry level, on the high-yield convertibles side of the fund, a beneficial underweight in the poor-performing energy sector, along with favorable positioning in utilities, an overweight in financials, and positive security selection in consumer staples, drove the results of that portion of the portfolio. Among high-yield bonds, holdings in the financials, gaming/lodging/leisure, cable and satellite, and retail groups were the biggest contributors. Which investments were the biggest contributors to relative performance? Eric: Among convertible securities, the top overall contributor was a lighter-than-primary benchmark position in Chesapeake Energy , the second-largest producer of natural gas in the United States. Given the fact that Chesapeake is a large index component, we believed some exposure to its convertibles was warranted, but not an index-sized stake. Chesapeake was hampered by historically low natural gas prices, along with investor concern about its aggressive capital spending. As a result, our relative lack of conviction in the company’s Credit qualities are shown as a percentage of net assets as of 8/31/12. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and only represents the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. The fund itself has not been rated by an independent rating agency. 6 securities proved advantageous during the period. The fund also benefited from two investments in energy companies that agreed to be acquired during the first half of the period. The first of these was oil and gas pipeline operator El Paso , which agreed to a buyout offer from Kinder Morgan totaling about $21 billion in cash and stock, making it one of the biggest energy deals in history. The second was oil services provider Global Industries , which was acquired by Technip, a Paris-based firm offering project management, engineering, and construction services to the energy industry. We sold the fund’s position in Global Industries. In financials, an investment in convertible preferred stock issued by diversified bank Wells Fargo also aided performance. Wells Fargo saw improvements in loan growth, along with stronger earnings in its mortgage banking, commercial and industrial lending, and credit card units. We liked the investment because of its healthy yield, backed by a relatively high-quality issuer. Rob: The top individual contributors among the fund’s high-yield bond holdings included Intelsat , which is the largest satellite communications provider in the world. The company continued to benefit from growing demand for broadcasting, data transmission, and secure information flow in markets around the world. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 8/31/12. Short-term holdings are excluded. Holdings will vary over time. 7 Wireless carrier Sprint Nextel also contributed, thanks to better-than-expected earnings on stronger wireless margins resulting from lower expenses and reduced roaming costs. Our position in automotive finance provider Ally Financial also proved beneficial, as investors became more confident in the firm’s ability to extricate itself from mortgage liabilities at its ResCap subsidiary. Hospitality and gaming company MTR Gaming Group rounded out the top contributors. MTR’s bonds received a boost when the Ohio Gaming Commission licensed the firm to operate video lottery terminals at its newly opened Scioto Downs racetrack in Columbus, Ohio. Which holdings were the primary relative detractors? Eric: The biggest detractor among our convertible securities during the period was Powerwave Technologies . A small manufacturer of telecommunications equipment, the company struggled due to significantly reduced capital spending by global telecom providers during the period’s first half. Securities issued by China Medical Technologies , a diagnostic medical device company based in China, performed poorly because the firm failed to service its debt obligations. The company also faced class-action lawsuits alleging accounting fraud and the use of fraudulent shell companies to make acquisitions. This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Cash and net other assets represent the market-value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. * Foreign bonds denominated in USD currency are included in the corporate bonds and notes. 8 Rob: Among our high-yield bond holdings, securities issued by NII Capital , the financing subsidiary of NII Holdings, which provides mobile communications for business customers in Latin America under the Nextel brand name, were a disappointment. NII’s bonds declined on investor concern about the firm’s transition to a 3G network and overall concern about its Latin American operations. Additional detractors included Travelport , a provider of computerized registration systems to the travel industry, and Affinion Group , which develops customer engagement and loyalty programs for businesses. What is your outlook for the high-yield convertibles market? Eric: Overall, I would say we’re guardedly optimistic. Our “guarded” posture mainly has to do with the ongoing storm clouds hanging over the eurozone sovereign debt crisis. In our view, the potential for a serious financial shock still exists, given the complexity of a resolution. On a more positive note, we are generally encouraged by the slowly improving economic backdrop in the United States. We believe corporate credit spreads [the yield advantage corporate bonds offer over Treasuries], which remained wide versus historical averages at period-end, could tighten, which would be supportive for convertible bond prices. Additionally, after remaining weak for much of the period, the convertible new-issue market improved during its final two months, bolstered by the stock market’s strong performance. We saw new-issuance by homebuilders looking to raise capital to purchase land for new developments in the face of increased demand, as well as issuance to finance mergers-and-acquisitions in several industries. Historically, increased new issue volume has been a positive sign because new issues tend to perform well and provide a source of “alpha,” or excess return. Do you have any closing thoughts on your outlook for the high-yield bond market? Rob: As with high-yield convertibles, high-yield bond yield spreads compressed during the period, but remained at reasonably attractive levels on a historical basis. Despite the fact that we believe high-yield defaults are likely to remain low, which could reduce risk within the asset class, we believe the current level of yield spreads is justified, given global macroeconomic risks. All told, barring another extreme financial crisis, we believe high-yield bond valuations are still attractive. Thanks for bringing us up to date,gentlemen. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Eric N. Harthun has an M.B.A. from The University of Chicago Booth School of Business and a B.S. from San Diego State University. A CFA charterholder, Eric joined Putnam in 2000 and has been in the investment industry since 1994. Portfolio Manager Robert L. Salvin has an M.B.A. from The University of Chicago Booth School of Business and a B.S. from the Wharton School of the University of Pennsylvania. He joined Putnam in 2000 and has been in the investment industry since 1986. 9 IN THE NEWS In a bid to protect Spain and Italy from financial collapse, the European Central Bank (ECB) made a bold move in early September to buy unlimited amounts of short-term bonds from those eurozone countries that need the most assistance. The program is designed to effectively spread the risk for the responsibility of sharing repayment of the nations’ debt. The move is meant to provide countries like Spain and Italy with sufficient time to reduce their debt and restore their economies. Financial markets worldwide reacted positively to the news because it may reduce the likelihood that the 17-nation euro currency union will dismantle, which could have significant economic ramifications. 10 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended August31, 2012, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return for periods ended 8/31/12 NAV Market price Annual average Life of fund (since 7/9/87) 9.14% 8.89% 10 years 156.87 167.31 Annual average 9.89 10.33 5 years 28.98 44.27 Annual average 5.22 7.61 3 years 40.27 48.15 Annual average 11.94 14.00 1 year 8.02 9.08 Performance assumes reinvestment of distributions and does not account for taxes. Comparative index returns For periods ended 8/31/12 BofA Merrill Lynch Lipper Convertible All-Convertibles JPMorgan Securities Funds Speculative Developed High (closed-end) Quality Index Yield Index category average* Annual average Life of fund (since 7/9/87) —† —† 8.21% 10 years 158.38% 173.74% 105.83 Annual average 9.96 10.59 7.24 5 years 20.61 59.43 12.34 Annual average 3.82 9.78 2.10 3 years 40.85 52.84 39.01 Annual average 12.10 15.19 11.51 1 year 7.38 14.40 9.11 Index and Lipper results should be compared with fund performance at net asset value. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 8/31/12, there were 11, 11, 11, 5, and 2 funds, respectively, in this Lipper category. † The fund’s benchmarks, the BofA Merrill Lynch All-Convertibles Speculative Quality Index and the JPMorgan Developed High Yield Index, were introduced on 12/31/92 and 12/31/94, respectively, which post-date the inception of the fund. 11 Fund price and distribution information For the 12-month period ended 8/31/12 Distributions Number 12 Income $0.5268 Capital gains — Total Share value NAV Market price 8/31/11 $8.12 $8.10 8/31/12 8.21 8.27 Current yield (end of period) Current dividend rate* 6.42% 6.37% The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Most recent distribution, excluding capital gains, annualized and divided by NAV or market price at end of period. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/12 NAV Market price Annual average Life of fund (since 7/9/87) 9.21% 8.95% 10 years 168.45 183.87 Annual average 10.38 11.00 5 years 28.35 43.21 Annual average 5.12 7.45 3 years 36.39 44.18 Annual average 10.90 12.97 1 year 16.35 20.51 12 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your fund’s assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch All-Convertibles Speculative Quality Index is an unmanaged index of U.S. convertible securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 13 Other information for shareholders Important notice regarding share repurchase program In September 2012, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal will allow your fund to repurchase, in the 12 months beginning October 8, 2012, up to 10% of the fund’s common shares outstanding as of October 7, 2012. Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section at putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of August 31, 2012, Putnam employees had approximately $339,000,000 and the Trustees had approximately $80,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 14 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2012, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2012, the Contract Committee met in executive session with the other Independent Trustees to discuss the Contract Committee’s preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 22, 2012 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2012. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. 15 These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as the fund’s assets under management increase. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale at that time. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses, which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 1st quintile in total expenses as of December 31, 2011 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2011 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an 16 appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and, where applicable, with the performance of competitive funds or targeted annualized return. They noted that since 2009, when Putnam Management began implementing major changes to strengthen its investment personnel and processes, there has been a steady improvement in the number of Putnam funds showing above-median three-year performance results. They also noted the disappointing investment performance of some funds for periods ended December 31, 2011 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its common share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Convertible Securities Funds (closed-end)) for the one-year, three-year and five-year periods ended December 31, 2011 (the first quartile 17 representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 2nd Three-year period 2nd Five-year period 2nd Over the one-year, three-year and five-year periods ended December 31, 2011, there were 11, 11 and 9 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to acquire research services that supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”), an affiliate of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV for such services are reasonable in relation to the nature and quality of such services. 18 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 19 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam High Income Securities Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam High Income Securities Fund (the “fund”) at August 31, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at August 31, 2012 by correspondence with the custodian, brokers, and transfer agent provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts October 12, 2012 20 The fund’s portfolio 8/31/12 CORPORATE BONDS AND NOTES (42.7%)* Principal amount Value Basic materials (2.5%) Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 $45,000 $45,113 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 200,000 190,000 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 55,000 60,638 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 140,000 154,700 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 100,000 102,000 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 115,000 124,775 Edgen Murray Corp. company guaranty sr. notes 12 1/4s, 2015 50,000 53,125 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 160,000 149,600 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2016 (Australia) 40,000 38,400 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 75,000 74,625 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 150,000 141,875 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 65,000 59,919 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 90,000 90,675 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 6 5/8s, 2020 40,000 40,400 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.935s, 2014 45,000 42,300 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 150,000 171,750 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 35,000 39,900 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 100,000 106,000 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 105,000 118,232 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 $130,000 144,138 Louisiana-Pacific Corp. company guaranty sr. unsec unsub. notes 7 1/2s, 2020 55,000 59,675 LyondellBasell Industries NV sr. unsec. unsub notes 5s, 2019 (Netherlands) 240,000 254,400 Momentive Performance Materials, Inc. notes 9s, 2021 110,000 80,300 Momentive Performance Materials, Inc. 144A company guaranty sr. notes 10s, 2020 20,000 20,100 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 65,000 68,413 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 110,000 122,925 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 120,000 120,900 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 85,000 90,950 21 CORPORATE BONDS AND NOTES (42.7%)* cont. Principal amount Value Basic materials cont. Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $105,000 $106,313 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 35,000 35,438 Steel Dynamics, Inc. sr. unsec. notes company guaranty 7 5/8s, 2020 100,000 108,750 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 20,000 20,700 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 25,000 25,938 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 135,000 142,425 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 110,000 120,725 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 125,000 126,250 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 25,000 11,375 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A company guaranty sr. notes 11 3/4s, 2019 10,000 7,900 Capital goods (2.8%) Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 130,000 139,425 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 220,000 241,175 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 60,000 61,950 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 100,000 133,248 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $35,000 38,763 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 80,000 83,600 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 20,000 21,000 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 70,000 75,600 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 130,000 143,975 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 50,000 51,500 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 50,000 56,250 Bombardier, Inc. 144A sr. unsec. notes 5 3/4s, 2022 (Canada) 35,000 35,438 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 120,000 130,200 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 65,000 68,088 Exide Technologies sr. notes 8 5/8s, 2018 80,000 65,500 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 180,000 191,700 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 245,000 315,394 Meritor, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 30,000 31,088 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 13,000 14,495 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 185,000 169,275 22 CORPORATE BONDS AND NOTES (42.7%)* cont. Principal amount Value Capital goods cont. Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 $170,000 $182,750 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 208,635 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 3/4s, 2016 115,000 120,175 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 1/8s, 2019 100,000 107,750 Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 120,000 121,950 Ryerson Holding Corp. sr. disc. notes zero %, 2015 125,000 64,063 Ryerson, Inc. company guaranty sr. notes 12s, 2015 220,000 223,850 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 50,000 54,500 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 150,000 163,500 Terex Corp. company guaranty sr. unsec. notes 10 7/8s, 2016 55,000 61,991 Terex Corp. sr. unsec. sub. notes 8s, 2017 185,000 193,788 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 195,000 203,775 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 79,000 86,900 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 140,000 155,925 Communication services (5.9%) Adelphia Communications Corp. escrow bonds zero %, 2012 20,000 160 Adelphia Communications Corp. escrow bonds zero %, 2012 235,000 1,880 AMC Networks, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 30,000 34,125 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 75,000 79,500 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 180,000 206,100 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 35,000 38,763 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 80,000 86,800 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 125,000 134,063 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 45,000 44,550 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 70,000 77,613 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 75,000 81,188 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 115,000 124,488 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 125,000 134,219 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 100,000 101,125 23 CORPORATE BONDS AND NOTES (42.7%)* cont. Principal amount Value Communication services cont. Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 $120,000 $128,400 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 665,000 610,065 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 110,000 108,900 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 10,000 9,850 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 195,000 189,150 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 115,000 121,325 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 45,000 48,938 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 65,000 70,200 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 165,000 174,900 DISH DBS Corp. company guaranty 7 1/8s, 2016 15,000 16,500 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 135,000 155,081 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 230,000 244,950 Equinix, Inc. sr. unsec. notes 7s, 2021 75,000 84,188 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 35,000 39,900 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 85,000 94,775 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 65,000 72,475 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 95,000 105,688 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 130,000 139,263 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 145,000 160,225 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 95,000 103,075 Intelsat Jackson Holdings SA 144A company guaranty sr. unsec. notes 7 1/4s, 2020 (Bermuda) 80,000 86,200 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 407,187 427,546 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 580,000 609,000 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 80,000 87,600 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 85,000 90,950 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 20,000 20,950 Level 3 Financing, Inc. 144A company guaranty sr. unsec unsub. notes 7s, 2020 115,000 114,425 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 15,000 15,319 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 55,000 61,188 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 60,000 63,675 24 CORPORATE BONDS AND NOTES (42.7%)* cont. Principal amount Value Communication services cont. MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 $165,000 $176,963 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 10,000 10,050 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 50,000 48,375 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 25,000 20,313 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 110,000 84,425 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 50,000 54,125 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 160,000 181,200 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 75,000 80,595 Qwest Corp. notes 6 3/4s, 2021 $130,000 153,798 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 90,000 100,749 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 65,000 76,397 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 36,000 39,960 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 35,000 36,575 Sprint Capital Corp. company guaranty 6 7/8s, 2028 295,000 266,975 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 130,000 143,000 Sprint Nextel Corp. sr. unsec. notes 9 1/8s, 2017 95,000 106,400 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 325,000 331,500 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 70,000 71,663 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 225,000 265,219 Videotron Ltee company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 15,000 15,900 Videotron Ltee sr. notes 6 7/8s, 2021 (Canada) CAD 75,000 82,134 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) $73,000 81,578 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 80,000 73,600 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Luxembourg) ‡‡ 135,905 95,134 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 35,000 37,275 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 95,000 100,225 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 65,000 70,688 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 75,000 78,750 25 CORPORATE BONDS AND NOTES (42.7%)* cont. Principal amount Value Consumer cyclicals (9.7%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 $15,000 $16,500 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 105,000 69,300 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 135,000 96,525 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 125,000 89,375 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 200,000 221,000 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 228,000 238,260 American Media, Inc. 144A notes 13 1/2s, 2018 18,955 17,960 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec. notes 7s, 2022 85,000 90,950 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 ‡‡ 50,000 51,188 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 50,000 52,000 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 40,000 44,900 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 35,000 37,144 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 65,000 64,919 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 15,000 14,700 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 40,000 39,100 Beazer Homes USA, Inc. sr. unsec. notes company guaranty 8 1/8s, 2016 60,000 61,200 Beazer Homes USA, Inc. 144A company guaranty sr. notes 6 5/8s, 2018 90,000 92,025 Bon-Ton Department Stores, Inc. (The) 144A company guaranty sr. notes 10 5/8s, 2017 190,000 153,900 Boyd Gaming Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 60,000 62,175 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 100,000 109,250 Building Materials Corp. 144A sr. notes 7s, 2020 45,000 48,713 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 50,000 53,625 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 40,000 43,700 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 150,000 161,625 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 107,000 67,410 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 270,000 290,925 Caesars Operating Escrow LLC/Caesars Escrow Corp. 144A sr. sub. notes 8 1/2s, 2020 90,000 88,763 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 55,000 58,781 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 80,000 79,700 26 CORPORATE BONDS AND NOTES (42.7%)* cont. Principal amount Value Consumer cyclicals cont. Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 $20,000 $22,700 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 125,000 113,750 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 45,000 48,263 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 200,000 211,000 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 50,000 56,000 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 60,000 67,050 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 ‡‡ 182,970 193,948 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty sr. notes 7 5/8s, 2016 60,000 63,750 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 120,000 102,900 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 100,000 86,000 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec notes 7 5/8s, 2020 80,000 77,800 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2017 20,000 21,650 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 95,000 103,194 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 205,000 211,150 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 145,000 137,025 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 110,000 120,450 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 151,000 173,273 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 165,000 176,963 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 200,000 220,006 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 130,000 140,400 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 155,000 159,628 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 $85,000 92,225 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 75,000 83,625 HD Supply, Inc. 144A company guaranty sr. notes 8 1/8s, 2019 110,000 119,350 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes 4 3/4s, 2023 R 30,000 30,825 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 240,000 270,600 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 90,000 95,625 Isle of Capri Casinos, Inc. 144A company guaranty sr. sub. notes 8 7/8s, 2020 75,000 77,063 Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 50,000 53,688 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 165,000 186,038 27 CORPORATE BONDS AND NOTES (42.7%)* cont. Principal amount Value Consumer cyclicals cont. KB Home company guaranty sr. unsec. unsub. notes 7 1/2s, 2022 $15,000 $15,450 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 10,000 11,225 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 30,000 33,150 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 50,000 53,000 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 145,000 151,253 Lennar Corp. 144A company guaranty sr. notes 4 3/4s, 2017 35,000 34,825 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 100,000 112,250 Limited Brands, Inc. sr. notes 5 5/8s, 2022 50,000 52,813 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 240,000 255,300 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 160,000 186,109 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2015 75,000 88,112 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 200,000 18,000 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 130,000 136,175 MGM Resorts International company guaranty sr. notes 9s, 2020 10,000 11,163 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 100,000 102,500 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 140,000 145,950 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 65,000 65,813 MGM Resorts International sr. notes 10 3/8s, 2014 20,000 22,700 MGM Resorts International sr. notes 6 3/4s, 2012 2,000 2,000 MGM Resorts International 144A company guaranty sr. unsec. notes 8 5/8s, 2019 70,000 74,550 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 225,000 236,534 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 ‡‡ 292,907 300,962 Navistar International Corp. sr. notes 8 1/4s, 2021 264,000 251,130 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 140,000 142,275 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 105,000 112,875 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 205,000 230,625 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 125,000 136,875 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 45,000 47,813 Owens Corning company guaranty sr. unsec. notes 9s, 2019 225,000 281,813 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 30,000 33,488 Penske Automotive Group, Inc. 144A company guaranty sr. sub. notes 5 3/4s, 2022 95,000 96,900 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 65,000 72,313 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 95,000 104,738 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 75,000 78,000 28 CORPORATE BONDS AND NOTES (42.7%)* cont. Principal amount Value Consumer cyclicals cont. Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 $35,000 $38,238 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 140,000 155,400 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 80,000 79,200 QVC Inc. 144A sr. notes 7 1/2s, 2019 90,000 99,721 QVC Inc. 144A sr. notes 7 3/8s, 2020 65,000 72,428 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 90,000 92,700 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 25,000 26,938 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 35,000 36,050 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 25,000 27,250 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 140,000 156,100 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 85,000 90,100 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 135,000 153,900 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 150,000 149,625 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 40,000 39,400 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 200,000 196,750 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 70,000 73,325 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Germany) 240,000 264,600 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 90,000 96,638 Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 49,000 53,226 Sears Holdings Corp. company guaranty 6 5/8s, 2018 55,000 49,638 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 30,000 29,925 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 155,000 176,894 Spectrum Brands Holdings, Inc. 144A company guaranty sr. notes 9 1/2s, 2018 50,000 57,063 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 95,000 99,750 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 40,000 42,400 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 30,000 31,950 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 165,000 174,488 Toys R Us — Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 30,000 30,225 Toys R Us, Inc. 144A sr. unsec. notes 10 3/8s, 2017 30,000 30,038 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 110,000 119,075 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 145,000 159,863 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 120,000 44,700 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 10,000 7,950 29 CORPORATE BONDS AND NOTES (42.7%)* cont. Principal amount Value Consumer cyclicals cont. Travelport, LLC 144A sr. notes 6.461s, 2016 ‡‡ $95,308 $73,625 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 36,000 25,560 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 60,000 79,164 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 $75,000 75,938 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 115,000 123,338 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 70,000 78,225 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 145,000 161,131 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 130,000 143,650 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ 95,000 98,919 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 210,000 222,600 Consumer staples (3.1%) Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 35,000 39,375 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 30,000 33,300 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 130,000 133,739 Avis Budget Car Rental, LLC 144A company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 30,000 32,400 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 75,000 86,438 Carrols Restaurant Group, Inc. 144A company guaranty sr. notes 11 1/4s, 2018 30,000 32,175 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 ‡‡ 66,958 74,742 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 80,000 69,000 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 95,000 98,563 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 145,000 165,300 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 50,000 56,188 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 4 5/8s, 2023 25,000 25,438 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 150,000 161,813 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 130,000 144,950 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 135,000 150,694 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 95,000 100,819 Del Monte Corp. company guaranty sr. unsec. notes 7 5/8s, 2019 45,000 44,775 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 235,000 263,788 Dole Food Co. sr. notes 13 7/8s, 2014 94,000 105,750 Dole Food Co. 144A sr. notes 8s, 2016 35,000 36,575 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 105,000 116,550 30 CORPORATE BONDS AND NOTES (42.7%)* cont. Principal amount Value Consumer staples cont. Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 $45,000 $48,544 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 110,000 150,409 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $60,000 67,650 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 40,000 38,200 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 135,000 123,525 Landry’s Acquisition Co. 144A sr. unsec. notes 9 3/8s, 2020 70,000 73,763 Libbey Glass, Inc. 144A company guaranty sr. notes 6 7/8s, 2020 65,000 69,306 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 55,000 60,775 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 40,000 42,150 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 135,000 148,163 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 80,000 84,800 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 40,000 45,100 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 65,000 66,788 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 250,000 257,813 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 95,000 97,613 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 35,000 39,375 RSC Equipment Rental, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 35,000 38,325 Service Corporation International sr. notes 7s, 2019 50,000 54,750 Service Corporation International sr. notes 7s, 2017 65,000 74,100 Service Corporation International sr. unsec. notes 7 3/8s, 2014 125,000 137,500 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 90,000 92,363 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 85,000 90,100 UR Financing Escrow Corp. 144A company guaranty notes 5 3/4s, 2018 30,000 31,725 UR Financing Escrow Corp. 144A sr. unsec. notes 7 5/8s, 2022 50,000 54,000 UR Merger Sub Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 225,000 253,125 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 40,000 40,600 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 65,000 64,350 Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 30,000 31,763 Energy (5.8%) Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 45,000 46,013 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 35,000 36,313 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 45,000 40,275 31 CORPORATE BONDS AND NOTES (42.7%)* cont. Principal amount Value Energy cont. Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 $75,000 $67,688 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 20,000 26,792 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 75,000 86,766 Anadarko Petroleum Corp. sr. unsec. notes 6.2s, 2040 50,000 60,744 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 30,000 27,150 Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 95,000 85,975 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 (In default) † 50,000 13,000 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 60,000 64,050 Aurora USA Oil & Gas Inc 144A sr. notes 9 7/8s, 2017 90,000 94,050 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 265,000 282,888 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 85,000 96,475 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 125,000 136,250 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 95,000 104,263 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 40,000 40,300 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 115,000 110,400 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 110,000 112,063 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 120,000 129,600 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 30,000 31,050 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 50,000 51,625 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 105,000 84,000 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 215,000 231,663 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 130,000 140,075 Continental Resources, Inc. company guaranty sr. unsec notes 5s, 2022 110,000 114,950 Continental Resources, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2022 95,000 99,038 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 230,000 245,525 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 40,000 39,800 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 95,000 107,588 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 65,000 69,875 32 CORPORATE BONDS AND NOTES (42.7%)* cont. Principal amount Value Energy cont. EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 $250,000 $226,250 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 75,000 80,438 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 85,000 83,300 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 80,000 77,600 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 115,000 118,738 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 185,000 179,450 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 10,000 10,300 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 130,000 134,550 James River Coal Co. company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 25,000 14,844 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 110,000 111,925 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 25,000 25,313 Kodiak Oil & Gas Corp. 144A sr. notes 8 1/8s, 2019 175,000 185,938 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 40,000 43,000 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 160,000 181,600 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec notes 6 1/2s, 2019 115,000 114,425 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 6 1/4s, 2019 90,000 88,875 Lone Pine Resources Canada, Ltd. 144A company guaranty sr. notes 10 3/8s, 2017 (Canada) 45,000 39,600 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 90,000 94,725 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 40,000 41,700 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 120,000 84,000 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 95,000 103,550 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 90,000 95,175 Northern Oil and Gas, Inc. 144A company guaranty sr. unsec. notes 8s, 2020 95,000 96,900 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 65,000 66,463 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 120,000 132,600 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 80,000 88,400 PDC Energy, Inc. company guaranty sr. unsec. notes 12s, 2018 265,000 284,875 33 CORPORATE BONDS AND NOTES (42.7%)* cont. Principal amount Value Energy cont. Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 $185,000 $206,738 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 10,000 10,350 Peabody Energy Corp. 144A sr. unsec. notes 6s, 2018 85,000 86,913 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 190,000 194,275 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 175,000 189,000 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 50,000 47,375 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 70,000 68,600 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 50,000 54,875 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 45,000 46,856 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 135,000 148,838 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 185,000 197,950 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 245,000 252,350 SandRidge Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2016 55,000 60,363 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 5,000 5,063 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 230,000 239,775 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 55,000 57,475 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 50,000 52,250 SM Energy Co. 144A sr. notes 6 1/2s, 2023 20,000 20,900 Suburban Propane Partners LP/Suburban Energy Finance Corp. 144A sr. unsec. notes 7 3/8s, 2021 83,000 87,565 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 25,000 26,875 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 30,000 30,375 Unit Corp. 144A company guaranty sr. sub. notes 6 5/8s, 2021 65,000 65,975 Whiting Petroleum Corp. company guaranty 7s, 2014 90,000 96,075 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 71,000 92,146 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 40,000 42,400 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 145,000 152,613 Financials (4.6%) ABN AMRO North American Holding Preferred Capital Repackage Trust I 144A jr. unsec. sub. bonds FRB 6.523s, perpetual maturity 195,000 181,350 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 70,000 64,925 Air Lease Corp. 144A sr. notes 5 5/8s, 2017 95,000 94,644 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 90,000 97,246 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 65,000 72,150 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 60,000 70,200 34 CORPORATE BONDS AND NOTES (42.7%)* cont. Principal amount Value Financials cont. Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 $65,000 $74,425 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2017 40,000 41,400 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.667s, 2014 65,000 63,886 Ally Financial, Inc. unsec. sub. notes 8s, 2018 65,000 72,963 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 100,000 119,375 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 105,000 105,788 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 35,000 38,238 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 160,000 180,000 CIT Group, Inc. sr. unsec. notes 5s, 2022 100,000 100,758 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 80,000 83,300 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 105,000 109,463 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2017 65,000 67,763 CIT Group, Inc. 144A bonds 7s, 2017 142,431 142,573 CIT Group, Inc. 144A bonds 7s, 2016 83,414 83,622 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 135,000 146,644 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 160,000 166,800 Citigroup, Inc. unsec. sub. notes 4 3/4s, 2019 EUR 40,000 44,483 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 $45,000 45,900 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 105,000 114,844 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 110,000 108,075 Dresdner Funding Trust I 144A bonds 8.151s, 2031 140,000 121,520 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 80,000 83,200 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 72,000 82,170 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 175,000 126,910 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 135,000 133,191 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 60,000 47,714 Hercules Technology Growth Capital, Inc. cv. sr. unsec. notes 6s, 2016 415,000 421,744 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 180,000 184,950 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 115,000 117,444 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 240,000 255,600 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 80,000 83,600 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 120,000 119,700 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 45,000 46,575 iStar Financial, Inc. sr. unsec. unsub. notes 9s, 2017 R 85,000 87,763 35 CORPORATE BONDS AND NOTES (42.7%)* cont. Principal amount Value Financials cont. Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 $75,000 $79,406 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 30,000 28,125 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 50,000 54,375 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 65,000 68,575 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 85,000 94,881 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 30,000 33,000 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. unsub. notes 9 5/8s, 2019 20,000 21,900 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 75,000 79,500 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 50,000 52,750 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 90,000 91,575 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 135,000 143,438 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 60,000 60,750 Regions Financing Trust II company guaranty jr. unsec. sub. bonds FRB 6 5/8s, 2047 135,000 130,275 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 (In default) † 200,000 196,000 Royal Bank of Scotland Group PLC jr. unsec. sub. bonds FRB 7.648s, perpetual maturity (United Kingdom) 265,000 249,100 Royal Bank of Scotland Group PLC sr. sub. notes FRN 9 1/2s, 2022 (United Kingdom) 30,000 32,456 SLM Corp. sr. notes Ser. MTN, 8s, 2020 45,000 50,963 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 290,000 334,950 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 295,000 242,638 Health care (3.1%) Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 95,000 98,800 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 90,000 95,231 Biomet, Inc. 144A sr. unsec. notes 6 1/2s, 2020 70,000 72,625 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 130,000 137,963 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 100,000 139,871 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 $95,000 98,088 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 130,000 140,400 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 65,000 67,925 36 CORPORATE BONDS AND NOTES (42.7%)* cont. Principal amount Value Health care cont. ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $200,000 $213,000 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 160,000 173,600 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 100,000 106,750 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 70,000 75,600 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 95,000 101,531 Grifols, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 170,000 187,000 HCA, Inc. company guaranty sr. notes 9 7/8s, 2017 29,000 31,320 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 215,000 242,413 HCA, Inc. sr. notes 6 1/2s, 2020 355,000 390,500 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 30,000 33,225 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 190,000 195,225 Hologic, Inc. 144A company guaranty sr. unsec. notes 6 1/4s, 2020 30,000 31,763 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 285,000 271,819 Jaguar Holding Co.II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 120,000 133,800 Kinetics Concept/KCI USA 144A company guaranty notes 10 1/2s, 2018 165,000 167,888 Kinetics Concept/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 110,000 99,825 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 95,000 104,500 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 70,000 76,825 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 80,000 81,600 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 131,119 133,414 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 85,000 90,950 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 15,000 17,250 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 225,000 245,250 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 55,000 62,563 USPI Finance Corp. 144A sr. unsec. notes 9s, 2020 80,000 85,900 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 20,000 20,700 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 45,000 47,363 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 120,000 127,500 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 4,000 2,830 Technology (2.3%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 105,000 107,100 Advanced Micro Devices, Inc. 144A sr. unsec. notes 7 1/2s, 2022 15,000 14,775 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 25,000 16,125 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 85,000 73,738 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 145,000 132,675 37 CORPORATE BONDS AND NOTES (42.7%)* cont. Principal amount Value Technology cont. Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ $212,350 $210,227 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 45,000 44,213 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 65,000 69,875 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 115,000 118,450 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 65,000 72,800 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 45,000 49,500 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 155,000 156,938 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 95,116 97,494 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 120,000 115,200 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 240,000 237,900 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 145,000 149,713 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 84,000 89,880 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 49,000 53,533 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 155,000 167,788 Infor (US), Inc. 144A sr. notes 11 1/2s, 2018 55,000 62,700 Infor (US), Inc. 144A sr. notes 9 3/8s, 2019 60,000 64,950 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 45,000 50,400 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 25,000 27,625 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 446,000 338,960 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 150,000 171,375 Seagate HDD Cayman company guaranty sr. unsec. notes 7s, 2021 (Cayman Islands) 55,000 58,850 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 85,000 93,288 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 10 1/4s, 2015 116,000 118,755 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 95,000 101,888 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 120,000 129,600 Transportation (0.5%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 200,000 210,750 AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 185,000 200,263 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 100,000 102,000 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 170,000 186,575 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 80,000 54,400 Utilities and power (2.4%) AES Corp. (The) sr. unsec. notes 8s, 2020 55,000 64,075 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 85,000 99,238 AES Corp. (The) sr. unsec. unsub. notes 7 3/8s, 2021 145,000 166,025 38 CORPORATE BONDS AND NOTES (42.7%)* cont. Principal amount Value Utilities and power cont. Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 $100,000 $112,500 Calpine Corp. 144A sr. notes 7 1/4s, 2017 185,000 197,950 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 95,000 108,467 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 155,000 170,500 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) † 175,000 105,000 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 75,000 39,563 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 20,000 11,200 Edison Mission Energy sr. unsec. notes 7.2s, 2019 85,000 44,413 Edison Mission Energy sr. unsec. notes 7s, 2017 40,000 21,000 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 100,000 118,500 El Paso Natural Gas Co. debs. 8 5/8s, 2022 40,000 52,803 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 45,000 49,613 Energy Future Intermediate Holding Co., LLC sr. notes 9 3/4s, 2019 256,000 273,920 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 122,000 136,945 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 155,000 178,250 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. notes 6 7/8s, 2019 45,000 48,263 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. unsec. notes 9 3/8s, 2020 195,000 212,063 EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2022 35,000 35,088 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 180,000 197,325 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 25,000 27,563 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 25,000 28,000 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 45,000 49,725 NRG Energy, Inc. company guaranty 7 3/8s, 2017 100,000 104,250 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 325,000 347,750 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 70,000 80,841 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 84,000 96,075 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 15,000 19,844 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 75,000 27,844 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 ‡‡ 210,353 47,329 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 60,000 48,300 Total corporate bonds and notes (cost $57,821,364) CONVERTIBLE BONDS AND NOTES (28.3%)* Principal amount Value Basic materials (1.5%) CEMEX SAB de CV cv. unsec. sub. notes 4 7/8s, 2015 (Mexico) $645,000 $601,463 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 670,000 714,388 U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 730,000 740,038 39 CONVERTIBLE BONDS AND NOTES (28.3%)* cont. Principal amount Value Capital goods (2.2%) General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 †† $880,000 $891,000 Icahn Enterprises LP 144A cv. sr. unsec. notes FRN 4s, 2013 630,000 631,575 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (zero %, 3/1/16) 2026 †† 1,050,000 922,688 Owens-Brockway Glass Container, Inc. 144A cv. company guaranty sr. unsec. notes 3s, 2015 655,000 640,263 Communication services (3.9%) Cogent Communication Group, Inc. cv. sr. unsec. notes 1s, 2027 733,000 706,429 Equinix, Inc. cv. unsec. sub. notes 3s, 2014 890,000 1,695,495 Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 1,280,000 1,203,200 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 6 1/2s, 2016 645,000 891,713 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 1,160,000 116,000 Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 (United Kingdom) 515,000 840,738 Consumer cyclicals (7.2%) Callaway Golf Co. 144A cv. sr. unsec. bonds 3 3/4s, 2019 603,000 591,543 CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 397,000 393,030 Cenveo Corp. 144A cv. company guaranty sr. unsec. notes 7s, 2017 355,000 287,550 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 571,000 780,843 Forest City Enterprises, Inc. cv. sr. unsec. notes 4 1/4s, 2018 732,000 739,320 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 2,280,000 1,026,000 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/8s, 2023 1,250,000 1,631,250 Live Nation Entertainment, Inc. cv. sr. unsec. notes 2 7/8s, 2027 1,070,000 1,044,588 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 1,760,000 1,777,600 PHH Corp. cv. sr. unsec. notes 4s, 2014 975,000 998,156 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 622,000 966,821 Consumer staples (0.8%) Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 470,000 492,325 Spartan Stores, Inc. cv. sr. unsec. notes 3 3/8s, 2027 618,000 596,370 Energy (2.8%) Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2 1/4s, 2038 1,380,000 1,121,250 Endeavour International Corp. cv. company guaranty sr. unsec. unsub. notes 5 1/2s, 2016 530,000 478,325 Goodrich Petroleum Corp. cv. sr. unsec. unsub. notes 5s, 2029 650,000 611,000 Massey Energy Co. cv. company guaranty sr. unsub. notes 3 1/4s, 2015 545,000 489,138 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 670,000 566,150 Trico Marine Services, Inc. cv. sr. unsec. debs. 3s, 2027 (In default) † 500,000 5,000 Vantage Drilling Co. cv. sr. unsec. unsub. notes 7 7/8s, 2042 615,000 631,298 Financials (2.5%) Ares Capital Corp. 144A cv. sr. unsec. notes 5 3/4s, 2016 935,000 986,425 iStar Financial, Inc. cv. sr. unsec. unsub. notes FRN 0.961s, 2012 R 820,000 818,360 40 CONVERTIBLE BONDS AND NOTES (28.3%)* cont. Principal amount Value Financials cont. KKR Financial Holdings, LLC cv. sr. unsec. notes 7 1/2s, 2017 $598,000 $837,948 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 920,000 816,500 Health care (2.9%) Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2018 940,000 998,750 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) (In default) † F 763,000 144,970 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) † F 445,000 111,250 Dendreon Corp. cv. sr. unsec. notes 2 7/8s, 2016 1,135,000 746,972 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (zero %, 3/1/18) 2042 †† 1,075,000 1,042,750 Providence Service Corp. (The) cv. sr. unsec. sub. notes 6 1/2s, 2014 302,000 303,510 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 625,000 762,500 Technology (4.3%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 1,414,000 1,436,978 Digital River, Inc. cv. sr. unsec. notes 2s, 2030 954,000 919,418 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 420,000 434,700 Safeguard Scientifics, Inc. cv. sr. unsec. sub. notes 10 1/8s, 2014 1,800,000 2,169,000 TeleCommunication Systems, Inc. 144A cv. sr. unsec. notes 4 1/2s, 2014 875,000 714,219 TTM Technologies, Inc. cv. sr. unsec. notes 3 1/4s, 2015 540,000 560,925 Transportation (0.2%) Genco Shipping & Trading, Ltd. cv. sr. unsec. notes 5s, 2015 670,000 301,500 Total convertible bonds and notes (cost $39,261,628) CONVERTIBLE PREFERRED STOCKS (23.3%)* Shares Value Banking (4.7%) Bank of America Corp. Ser. L, 7.25% cv. pfd. 2,448 $2,585,698 Huntington Bancshares Ser. A, 8.50% cv. pfd. 844 1,021,240 Oriental Financial Group 144A Ser. C, 8.75% cv. pfd. (Puerto Rico) † 380 423,320 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 1,710 2,037,038 Wintrust Financial Corp. $3.75 cv. pfd. 10,190 576,958 Basic materials (—%) Smurfit-Stone Container Corp. (Escrow) zero % cv. pfd. F 65,720 657 Capital goods (1.4%) United Technologies Corp. $3.75 cv. pfd. † 35,100 1,959,282 Communication services (0.9%) Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 28,570 1,286,364 Consumer cyclicals (5.1%) FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. R 62,060 1,613,560 General Motors Co. Ser. B, $2.375 cv. pfd. 67,775 2,414,484 Interpublic Group of Cos, Inc. (The) Ser. B, 5.25% cv. pfd. 910 933,888 41 CONVERTIBLE PREFERRED STOCKS (23.3%)* cont. Shares Value Consumer cyclicals cont. Nielsen Holdings NV $3.125 cv. pfd. 21,515 $1,160,465 Stanley Black & Decker, Inc. $4.75 cv. pfd. 9,437 1,114,156 Consumer staples (1.1%) Bunge, Ltd. $4.875 cv. pfd. 11,750 1,111,844 Dole Food Automatic Exchange 144A 7.00% cv. pfd. † 33,252 394,369 Energy (1.4%) Apache Corp. Ser. D, $3.00 cv. pfd. 13,095 640,837 Chesapeake Energy Corp. 144A 5.75% cv. pfd. 1,447 1,324,005 Financials (2.6%) AMG Capital Trust II $2.575 cv. pfd. 31,375 1,437,367 Citigroup, Inc. $7.50 cv. pfd. 24,615 2,274,426 Insurance (1.0%) MetLife, Inc. $3.75 cv. pfd. 21,260 1,433,774 Real estate (2.1%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. R 28,010 747,517 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. R 51,300 1,062,038 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. R 20,775 1,146,988 Technology (0.5%) Lucent Technologies Capital Trust I 7.75% cv. pfd. 1,420 770,883 Transportation (0.7%) Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 111,085 927,138 Utilities and power (1.8%) AES Trust III $3.375 cv. pfd. 30,565 1,530,160 El Paso Energy Capital Trust I $2.375 cv. pfd. 1,069 50,222 PPL Corp. $4.375 cv. pfd. 16,855 925,845 Total convertible preferred stocks (cost $33,238,735) UNITS (1.0%)* Units Value Ashland, Inc. cv. jr. unsec. sub. debs. units 6 1/2s, 2029 1,540,000 $1,386,000 Total units (cost $1,263,962) COMMON STOCKS (0.8%)* Shares Value Avis Budget Group, Inc. † 3,210 $52,708 CIT Group, Inc. † 936 35,343 Compton Petroleum Corp. (Canada) † 5,645 7,000 Deepocean Group (Shell) (acquired 6/9/11, cost $131,921) (Norway) ‡ 9,082 136,230 DISH Network Corp. Class A 2,080 66,539 FelCor Lodging Trust, Inc. † R 8,485 39,370 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 1,770 63,915 General Motors Co. † 2,830 60,421 42 COMMON STOCKS (0.8%)* cont. Shares Value Harry & David Holdings, Inc. † 124 $10,540 Huntsman Corp. 5,330 76,645 Interpublic Group of Companies, Inc. (The) 6,010 63,946 Kodiak Oil & Gas Corp. † 10,580 94,585 LyondellBasell Industries NV Class A (Netherlands) 1,000 48,840 Magellan Health Services, Inc. † 7 347 Newfield Exploration Co. † 1,350 44,051 NII Holdings, Inc. † 6,770 42,245 Owens Corning, Inc. † 2,091 69,756 Quicksilver Resources, Inc. † 4,455 15,147 Spectrum Brands Holdings, Inc. † 1,379 50,789 Stallion Oilfield Holdings, Ltd. 693 22,176 Terex Corp. † 2,105 46,457 Trump Entertainment Resorts, Inc. 152 608 Vantage Drilling Co. † 46,730 71,030 Vertis Holdings, Inc. F 481 5 Total common stocks (cost $1,436,838) PREFERRED STOCKS (0.2%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 111 $101,076 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 6,800 168,776 M/I Homes, Inc. $2.438 pfd. † 1,002 18,036 Total preferred stocks (cost $277,899) WARRANTS (—%)* † Expiration Strike date price Warrants Value Smurfit Kappa Group PLC 144A (Ireland) F 10/1/13 EUR0.001 119 $5,038 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 $0.01 168,777 33,755 Total warrants (cost $38,280) SHORT-TERM INVESTMENTS (3.1%)* Shares Value Putnam Money Market Liquidity Fund 0.13% e 4,399,844 $4,399,844 Total short-term investments (cost $4,399,844) TOTAL INVESTMENTS Total investments (cost $137,738,550) Key to holding’s currency abbreviations CAD Canadian Dollar EUR Euro USD/$ United States Dollar Key to holding’s abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes 43 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2011 through August 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements andDisclosures. * Percentages indicated are based on net assets of $141,003,111. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $136,230, or 0.1% of netassets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $21,389 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 8/31/12 (aggregate face value $997,816) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value depreciation Bank of America, N.A. Canadian Dollar Sell 9/20/12 $35,494 $34,899 $(595) Credit Suisse AG Euro Sell 9/20/12 58,497 57,242 (1,255) Deutsche Bank AG Euro Sell 9/20/12 165,048 161,187 (3,861) JPMorgan Chase Bank, N.A. Canadian Dollar Sell 9/20/12 41,579 40,914 (665) State Street Bank and Trust Co. Canadian Dollar Sell 9/20/12 157,189 154,572 (2,617) Westpac Banking Corp. Canadian Dollar Sell 9/20/12 75,146 73,935 (1,211) Euro Sell 9/20/12 485,081 475,067 (10,014) Total 44 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $189,400 $— $— Capital goods 46,457 — — Communication services 108,784 — — Consumer cyclicals 233,493 608 5 Consumer staples 103,497 10,540 — Energy 231,813 158,406 — Financials 35,343 — — Health care 347 — — Total common stocks 5 Convertible bonds and notes — 39,673,002 256,220 Convertible preferred stocks 1,959,282 30,944,584 657 Corporate bonds and notes — 60,224,308 — Preferred stocks 18,036 269,852 — Units — 1,386,000 — Warrants — — 38,793 Short-term investments 4,399,844 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(20,218) $— Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 45 Statement of assets and liabilities 8/31/12 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $133,338,706) $135,889,427 Affiliated issuers (identified cost $4,399,844) (Note 6) 4,399,844 Cash 145 Dividends, interest and other receivables 1,914,249 Receivable for investments sold 64,693 Total assets LIABILITIES Distributions payable to shareholders 753,506 Payable for investments purchased 14,551 Payable for compensation of Manager (Note 2) 249,418 Payable for investor servicing fees (Note 2) 11,421 Payable for custodian fees (Note 2) 6,784 Payable for Trustee compensation and expenses (Note 2) 84,786 Payable for administrative services (Note 2) 312 Unrealized depreciation on forward currency contracts (Note 1) 20,218 Payable for auditing 118,313 Other accrued expenses 5,938 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Note 5) $165,930,180 Undistributed net investment income (Note 1) 395,085 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (27,852,770) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 2,530,616 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE Net asset value per share ($141,003,111 divided by 17,166,630 shares) $8.21 The accompanying notes are an integral part of these financial statements. 46 Statement of operations Year ended 8/31/12 INVESTMENT INCOME Interest (net of foreign tax of $829) (including interest income of $4,641 from investments in affiliated issuers) (Note 6) $7,150,250 Dividends (net of foreign tax of $168) 2,460,904 Total investment income EXPENSES Compensation of Manager (Note 2) 964,308 Investor servicing fees (Note 2) 68,818 Custodian fees (Note 2) 15,649 Trustee compensation and expenses (Note 2) 11,923 Administrative services (Note 2) 4,339 Auditing 123,181 Other 95,411 Total expenses Expense reduction (Note 2) (585) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 765,472 Net realized loss on swap contracts (Note 1) (3,739) Net realized gain on foreign currency transactions (Note 1) 102,898 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (16,476) Net unrealized appreciation of investments during the year 1,448,988 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 47 Statement of changes in net assets INCREASE IN NET ASSETS Year ended 8/31/12 Year ended 8/31/11 Operations: Net investment income $8,328,110 $8,636,868 Net realized gain on investments and foreign currency transactions 864,631 6,548,737 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 1,432,512 (2,980,032) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income (9,032,351) (9,023,929) Increase in capital share transactions from reinvestment of distributions 290,315 234,339 Decrease from capital shares repurchased (Note 5) — (73,470) Total increase in net assets NET ASSETS Beginning of year 139,119,894 135,777,381 End of year (including undistributed net investment income of $395,085 and $773,696, respectively) NUMBER OF FUND SHARES Shares outstanding at beginning of year 17,130,850 17,113,325 Shares issued in connection with reinvestment of distributions 35,780 27,538 Shares repurchased (Note 5) — (10,013) Shares outstanding at end of year 17,166,630 17,130,850 The accompanying notes are an integral part of these financial statements. 48 Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Year ended 8/31/12 8/31/11 8/31/10 8/31/09 8/31/08 Net asset value, beginning of period Investment operations: Net investment income (loss) a .49 .50 .51 .50 .56 Net realized and unrealized gain (loss) on investments .13 .22 .81 (1.10) (.98) Total from investment operations Less distributions: From net investment income (.53) (.53) (.53) (.55) (.55) Total distributions Increase from shares repurchased — — d Net asset value, end of period Market price, end of period Total return at market price (%) b RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c .93 .91 .93 1.04 e .96 e Ratio of net investment income (loss) to average net assets (%) 6.04 5.86 6.60 8.11 e 6.36 e Portfolio turnover (%) 36 63 61 50 42 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Amount represents less than $0.01 per share. e Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of the fund for the periods ended August 31, 2009 and August 31, 2008 reflect a reduction of less than 0.01% of average net assets. The accompanying notes are an integral part of these financial statements. 49 Notes to financial statements 8/31/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from September 1, 2011 through August 31, 2012. Putnam High Income Securities Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified closed-end management investment company. The investment objective of the fund is to provide high current income as a primary objective and capital appreciation as a secondary objective. The fund pursues its objective primarily by investing in both convertible bonds and convertible preferred stocks, which share many of the same characteristics as convertible bonds, but offer greater potential for capital appreciation. The fund also invests significantly in high-yielding non-convertible securities with the potential for capital appreciation. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. 50 To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $1,300,000 on forward currency contracts for the reporting period. Credit default contracts The fund entered into credit default contracts to hedge market risk. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment 51 upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. For the reporting period, the transaction volume of credit default swap contracts was minimal. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $20,218 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or 52 unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At August 31, 2012, the fund had a capital loss carryover of $27,323,460 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $3,678,018 N/A $3,678,018 August 31, 2017 23,645,442 N/A 23,645,442 August 31, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $147,083 recognized during the period between November 1, 2011 and August 31, 2012 to its fiscal year ending August 31, 2013. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, foreign currency gains and losses, late year loss deferrals, nontaxable dividends, dividends payable, interest on payment-in-kind securities, income on swap contracts and amortization and accretion. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $325,630 to increase undistributed net investment income, $119,544 to increase paid-in-capital and $445,174 to increase accumulated net realized losses. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $10,927,465 Unrealized depreciation (8,368,588) Net unrealized appreciation 2,558,877 Undistributed ordinary income 1,182,237 Capital loss carryforward (27,323,460) Post-October capital loss deferral (147,083) Cost for federal income tax purposes $137,730,394 53 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the fund. The fee is based on the following annual rates: 0.700% of the first $500 million of average net assets, 0.600% of the next $500 million of average net assets, 0.550% of the next $500 million of average net assets, 0.500% of the next $5 billion of average net assets, 0.475% of the next $5 billion of average net assets, 0.455% of the next $5 billion of average net assets, 0.440% of the next $5 billion of average net assets, 0.430% of the next $5 billion of average net assets, 0.420% of the next $5 billion of average net assets, 0.410% of the next $5 billion of average net assets, 0.400% of the next $5 billion of average net assets, 0.390% of the next $5 billion of average net assets, 0.380% of the next $8.5 billion of average net assets and 0.370% of any excess thereafter. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.05% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc. and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $128 under the expense offset arrangements and by $457 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $109, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. 54 Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $50,541,990 and $47,849,346, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $— Payables $20,218 Equity contracts Investments 38,793 Payables — Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Swaps Total Credit contracts $— $(3,739) $(3,739) Foreign exchange contracts 106,765 — $106,765 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants* contracts Total Foreign exchange contracts $— $(16,373) $(16,373) Equity contracts (6,610) — $(6,610) Total * Outstanding warrants at the close of the reporting period are indicative of the volume of activity during the reporting period. Note 5: Shares repurchased In September 2012, the Trustees approved the renewal of the repurchase program of the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2013 (based on shares outstanding as of October 7, 2012). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2012 (based on shares outstanding as of October 7, 2011). Repurchases are made when the fund’s shares are trading at less than net asset value and in accordance with procedures approved by the fund’s Trustees. For the reporting period, the fund did not repurchase any of its outstanding common shares. At the close of the reporting period, Putnam Investments, LLC owned approximately 244 shares of the fund (less than 0.01% of the fund’s shares outstanding), valued at $2,003 based on net asset value. Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the 55 Statement of operations and totaled $4,641 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $27,240,157 and $26,086,408, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. Note 9: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 did not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 56 Federal tax information (Unaudited) The fund designated 22.72% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 22.70%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 that will be mailed to you in January 2013 will show the tax status of all distributions paid to your account in calendar 2012. Shareholder meeting results (Unaudited) January 26, 2012 annual meeting At the meeting, each of the nominees for Trustees was elected, as follows: Votes for Votes withheld Ravi Akhoury 15,330,587 506,229 Barbara M. Baumann 15,348,252 488,564 Jameson A. Baxter 15,345,457 491,359 Charles B. Curtis 15,314,536 522,280 Robert J. Darretta 15,351,826 484,990 John A. Hill 15,311,428 525,388 Paul L. Joskow 15,344,350 492,466 Elizabeth T. Kennan 15,312,442 524,374 Kenneth R. Leibler 15,355,347 481,469 Robert E. Patterson 15,348,863 487,953 George Putnam, III 15,339,287 497,529 Robert L. Reynolds 15,352,723 484,093 W. Thomas Stephens 15,312,487 524,329 All tabulations are rounded to the nearest whole number. 57 About the Trustees 58 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of August 31, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 59 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments and Vice President Putnam Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President and Treasurer Since 2010 Judith Cohen (Born 1945) Manager of Finance, Dunkin’ Brands (2008– Vice President, Clerk, and Associate Treasurer 2010); Senior Financial Analyst, Old Mutual Asset Since 1993 Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Nancy E. Florek (Born 1957) Vice President, Proxy Manager, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 60 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Robert J. Darretta Michael J. Higgins Putnam Investment Katinka Domotorffy Vice President and Treasurer Management, LLC John A. Hill One Post Office Square Paul L. Joskow Janet C. Smith Boston, MA 02109 Elizabeth T. Kennan Vice President, Kenneth R. Leibler Principal Accounting Officer, Investment Sub-Manager Robert E. Patterson and Assistant Treasurer Putnam Investments Limited George Putnam, III 57–59 St James’s Street Robert L. Reynolds Susan G. Malloy London, England SW1A 1LD W. Thomas Stephens Vice President and Assistant Treasurer Marketing Services Officers Putnam Retail Management Robert L. Reynolds James P. Pappas One Post Office Square President Vice President Boston, MA 02109 Jonathan S. Horwitz Mark C. Trenchard Custodian Executive Vice President, Vice President and State Street Bank Principal Executive Officer, and BSA Compliance Officer and Trust Company Compliance Liaison Judith Cohen Legal Counsel Steven D. Krichmar Vice President, Clerk, and Ropes & Gray LLP Vice President and Associate Treasurer Principal Financial Officer Independent Registered Nancy E. Florek Public Accounting Firm Robert T. Burns Vice President, Proxy PricewaterhouseCoopers LLP Vice President and Manager, Assistant Clerk, and Chief Legal Officer Associate Treasurer Trustees Jameson A. Baxter, Chair Robert R. Leveille Liaquat Ahamed Vice President and Ravi Akhoury Chief Compliance Officer Barbara M. Baumann Charles B. Curtis Call 1-800-225-1581 Monday through Friday between 8:00 a.m. and 8:00 p.m. Eastern Time, or visit putnam.com anytime for up-to-date information about the fund’s NAV. Item 2. Code of Ethics: (a) The Fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees August 31, 2012 $105,084 $ $16,179 $273 August 31, 2011 $105,356 $ $9,156 $- For the fiscal years ended August 31, 2012 and August 31, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $178,460 and $141,538 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees August 31, 2012 $ - $ 45,000 $ - $ - August 31, 2011 $ - $ 112,505 $ - $ - Item 5. Audit Committee of Listed Registrants (a) The fund has a separately-designated Audit and Compliance Committee established in accordance with Section 3(a)(58)(A) of the Securities Exchange Act of 1934, as amended. The Audit and Compliance Committee of the fund's Board of Trustees is composed of the following persons: Kenneth R. Leibler (Chairperson) Robert J. Darretta John A. Hill Barbara M. Baumann Charles B. Curtis (b) Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Proxy voting guidelines of the Putnam funds The proxy voting guidelines below summarize the funds’ positions on various issues of concern to investors, and give a general indication of how fund portfolio securities will be voted on proposals dealing with particular issues. The funds’ proxy voting service is instructed to vote all proxies relating to fund portfolio securities in accordance with these guidelines, except as otherwise instructed by the Proxy Manager, a member of the Office of the Trustees who is appointed to assist in the coordination and voting of the funds’ proxies. The proxy voting guidelines are just that – guidelines. The guidelines are not exhaustive and do not address all potential voting issues. Because the circumstances of individual companies are so varied, there may be instances when the funds do not vote in strict adherence to these guidelines. For example, the proxy voting service is expected to bring to the Proxy Manager’s attention proxy questions that are company-specific and of a non-routine nature and that, even if covered by the guidelines, may be more appropriately handled on a case-by-case basis. Similarly, Putnam Management’s investment professionals, as part of their ongoing review and analysis of all fund portfolio holdings, are responsible for monitoring significant corporate developments, including proxy proposals submitted to shareholders, and notifying the Proxy Manager of circumstances where the interests of fund shareholders may warrant a vote contrary to these guidelines. In such instances, the investment professionals submit a written recommendation to the Proxy Manager and the person or persons designated by Putnam Management’s Legal and Compliance Department to assist in processing referral items under the funds’ “Proxy Voting Procedures.” The Proxy Manager, in consultation with the funds’ Executive Vice President and/or the Chair of the Board Policy and Nominating Committee, as appropriate, will determine how the funds’ proxies will be voted. When indicated, the Chair of the Board Policy and Nominating Committee may consult with other members of the Committee or the full Board of Trustees. The following guidelines are grouped according to the types of proposals generally presented to shareholders. Part I deals with proposals submitted by management and approved and recommended by a company’s board of directors. Part II deals with proposals submitted by shareholders. Part III addresses unique considerations pertaining to non-U.S. issuers. The Trustees of the Putnam funds are committed to promoting strong corporate governance practices and encouraging corporate actions that enhance shareholder value through the judicious voting of the funds’ proxies. It is the funds’ policy to vote their proxies at all shareholder meetings where it is practicable to do so. In furtherance of this, the funds’ have requested that their securities lending agent recall each domestic issuer’s voting securities that are on loan, in advance of the record date for the issuer’s shareholder meetings, so that the funds may vote at the meetings. The Putnam funds will disclose their proxy votes not later than August 31 of each year for the most recent 12-month period ended June 30, in accordance with the timetable established by SEC rules. I. BOARD-APPROVED PROPOSALS The vast majority of matters presented to shareholders for a vote involve proposals made by a company itself (sometimes referred to as “management proposals”), which have been approved and recommended by its board of directors. In view of the enhanced corporate governance practices currently being implemented in public companies and of the funds’ intent to hold corporate boards accountable for their actions in promoting shareholder interests, the funds’ proxies generally will be voted for the decisions reached by majority independent boards of directors, except as otherwise indicated in these guidelines. Accordingly, the funds’ proxies will be voted for board-approved proposals, except as follows: Matters relating to the Board of Directors Uncontested Election of Directors The funds’ proxies will be voted for the election of a company’s nominees for the board of directors, except as follows: ►
